Military pay; dual compensation restriction; retired pay (disability); exemption from restriction; Army of United States without component.- — -Decedent was a member of the National Guard who served on active duty in the Army of the United States. Plaintiff sues to recover decedent’s disability retired pay from July 1, 1947, to March 23, 1958, the date of decedent’s death, which pay had been withheld because of the dual compensation restrictions contained in section 212 of the Economy Act of 1932, 47 Stat. 406 as amended. Defendant conceded that under the decision of the Court of Claims in Watman v. United States, 152 Ct. Cl. 769, plaintiff is entitled to recover but only for the period commencing six years prior to the filing of the petition. 28 U.S.C. § 2501. Upon consideration of plaintiff’s motion for summary judgment and defendant’s response thereto, submitted without argument, the court concluded that plaintiff was entitled to recover for the period from November 1, 1952, to March 23,1958, and, on December 14,1961, the court ordered that plaintiff’s motion for judgment be granted with the amount of recovery to be determined pursuant to Kule 38(c). On May 25, 1962, the court entered judgment for plaintiff in the amount of $22,553.41.